Matter of Estate of Dennis M. Cunningham (2019 NY Slip Op 06906)





Matter of Estate of Dennis M. Cunningham


2019 NY Slip Op 06906


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


802 CA 18-01840

[*1]IN THE MATTER OF THE ESTATE OF DENNIS M. CUNNINGHAM, DECEASED.
-DEIDRE M. CUNNINGHAM, PETITIONER-APPELLANT; BRENDAN CUNNINGHAM, RESPONDENT-RESPONDENT.


BOND SCHOENECK & KING, PLLC, BUFFALO (RIANE F. LAFFERTY OF COUNSEL), FOR PETITIONER-APPELLANT. 
LAW OFFICE OF RALPH C. LORIGO, WEST SENECA (JON F. MINEAR OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from an order of the Surrogate's Court, Erie County (Acea M. Mosey, S.), entered August 27, 2018. The order denied the motion to enforce a settlement agreement. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court